DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-10 is/are rejected under pre-AIA  35 U.S.C. 103 as being anticipated by U.S. Patent Application Publication 2013/0187779 to Pokrajac in view of U.S. Patent Application Publication 2008/0001763 to Raja et al in further view of U.S. Patent 7,242,308 to Ulrich.
	As to claim 1 and 7, Pokrajac discloses a medical facility hand hygiene compliance system, comprising:
a hand sanitizer dispenser containing a supply of hand sanitizer (Pokrajac [0011]);
an electronic transceiver mounted to the hand sanitizer dispenser (Pokrajac [0011]);
an RFID tag adapted to be worn by a medical professional (Pokrajac [0011]);
a medical facility computer server in electronic communication with the hand sanitizer dispense transceiver, the medical facility computer server configured to receive the compliance signal transmitted by the electronic transceiver, the medical facility computer server configured to determine a compliance status of the medical professional based on the received compliance signal, the compliance status indicating whether the medical professional has used the hand sanitizer dispenser in accordance with a hygiene protocol of the medical facility (Pokrajac claim 17 where “hygiene protocol of the medical facility” is a metric by which compliance for the facility is determined, determining compliance necessarily requires comparison to a compliance metric [0002], [0011], [0017], [0019]);
Pokrajac claim 19).
However Pokrajac does not explicitly teach: 
the medical facility computer server configured to transmit the compliance status of the medical professional;
a master patient electronic display; and
a patient room electronic display, the master patient display and patient room display being in electronic communication with the medical facility computer server and configured to receive the compliance status of the medical professional transmitted by the medical facility computer server, the master patient electronic display and the patient room electronic display each configured to display the compliance status of the medical professional.
Date stamp a time of signal transmission, the compliance signal including the identity of the medical professional and the time, determining a compliance status based on the identity of the user and the time. 
Raja discloses the medical facility computer server configured to transmit the compliance status of the medical professional (Raja [0029]) ;
a master patient electronic display (Raja [0029] see reports) ; and
a patient room electronic display displaying information of a patient of the plurality of patients associated with the patient room, the patient room electronic display visible to the patient and the medical professional, the master patient display and patient room display being in electronic communication with the medical facility computer server and configured to receive the compliance status of the medical professional transmitted by the medical facility computer server, the master patient electronic display and the patient room electronic display each configured to display the compliance status of the medical professional (Raja [0024]-[0025] and [0029]).
the compliance signal including the identity of the medical professional and the time, determining a compliance status based on the identity of the user and the time (Raja [0011] which can determine a 
It would have been obvious to use the display systems as in Raja with the data as determined in the system of Pokrajac to better inform patients and increase compliance.
However, Pokrajac and Raja do not explicitly teach a master patient electronic display located in a location of the medical facility visible only to the medical professional, and the master patient electronic display displaying information regarding a plurality of patients of the medical facility. Ulrich discloses a master patient electronic display located in a location of the medical facility visible only to the medical professional, and the master patient electronic display displaying information regarding a plurality of patients of the medical facility (Ulrich abstract and claims 1-7).
It would have  been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to  utilize a master patient display at a remote location as in Ulrich with the data of Pokrajac and Raja to increase provider access while protecting patient privacy.
As to claim 2 and 9, see the discussion of claim 1, additionally,  Pokrajac discloses the system wherein the hand sanitizer dispenser includes a proximity sensor adapted to detect placement of hands below the dispenser (Pokrajac [0003].
As to claim 3, see the discussion of claim 1, additionally,  Pokrajac discloses the system  wherein the indicating if the medical professional has used the hand sanitizer dispenser appropriately (Pokrajac claim 19).
As to claim 4 and 8, see the discussion of claim 3, additionally,  Pokrajac discloses the system  includes the symbol indicating whether the medical professional has used the hand sanitizer dispenser appropriately (Pokrajac claim 19).
As to claim 5, see the discussion of claim 1, additionally,  Pokrajac discloses the system  further including a plurality of hand sanitizer dispenser positioned around the medical facility (Pokrajac [0002]).
As to claim 6, see the discussion of claim 1, additionally,  Pokrajac discloses the system  further including a plurality of RFID tags, each medical professional wearing one of the RFID tags (Pokrajac [0019] and [0002]).
	As to claim 10, see the discussion of claim 7, additionally,  Pokrajac discloses the system  further including storing date stamps as to the times the medical professional has used the hand sanitizer, and running reports tracking compliance of the medical professional with hand sanitizing guidelines (Pokrajac claim 17).
	As to claim 11 and 12, see the disclosure of claim 7, additionally, Raja discloses displaying information based on a compliance status. Raja and Pokrajac do not expressly teach displaying a photo of the practitioner. However these differences are only found in the non-functional information displayed. The photograph is not functionally related to the functions of the system. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of symbols as taught by Raja and Pokrajac because such information does not functionally relate to the system and merely using 

Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686